DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 6, 12, and 22 stand rejected under Section 102 or in the alternative under Section 103.  Claims 4 and 25 stand rejected under Section 102 or in the alternative under Section 103.  Claims 1, 3, 6-13, 16-19, 21, 22, 24 stand rejected under Section 103.  Claims 1, 3, 4, 6-13, 16-19, 21, 22, 24, and 25 stand objected to.  Claims 2, 5, 14, 15, 20, and 23 were previously canceled.  
Applicants amended independent claims 1, 13, and 22.  Applicants argue that the prior art does not disclose the claimed features of independent claims 1, 13, and 22, and that informalities in the claims have been addressed.
Turning first to the claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.
Section 102 and Section 103 rejections: The prior art and prior art combinations do not disclose the newly claimed features of independent claims 1, 13, and 22.  The Section 102 and Section 103 rejections are withdrawn.1
However, the claimed features are not disclosed in the originally filed application.  The Office issues a set of Section 112(a) written description rejections, below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 6-13, 16-19, 22, 24, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1:  This claim now requires:
… one or more integrated circuit (IC) die; a substrate coupled to the one or more IC die, wherein sidewalls of the substrate define at least in part a first recess structure which extends from a first side of the substrate and only partially toward a second side of the substrate opposite the first side, wherein first input/output (IO) contacts of a first hardware interface are disposed at a bottom portion of the first recess structure, the first IO contacts coupled to the one or more IC die, wherein the first recess structure extends through one or more metallization layers of the substrate, wherein other sidewalls of the substrate define at least in part a second recess structure which extends from the second side of the substrate and only partially toward the first side of the substrate, wherein the first recess structure has a first lateral width and a first footprint, the second recess structure has a second lateral width and a second footprint, and wherein the second lateral width is greater than the first lateral width, and the first footprint is entirely within the second footprint; a first circuit component coupled to the substrate, wherein the first circuit component is disposed at least in part in the second recess structure….
Claim 1 (emphasis added).
This claim is most closely represented by applicants’ Figure 5, below.

    PNG
    media_image1.png
    428
    532
    media_image1.png
    Greyscale

The disclosure identifies reference number 570 as including an IC die, but is silent as to the component in recess 564, recess 564 being smaller than recess 566.  Other drawings show a similar component and identify the component as a capacitor.  See applicants’ Figure 4B, applicants specification, page 9, lines 28-30.  However, claim 1 requires the smaller recess to house the IC die.  Because claim 1 is not supported by 
Regarding claim 22: Claim 22 has similar limitations as claim 1 and is rejected on the same basis.  Claims 24, and 25 are rejected for depending from rejected base claim 22.
Regarding 13: This claim now requires:
…a first recess structure which extends from a first side of the substrate and only partially through the substrate, wherein the first recess structure extends through one or more metallization layers of the substrate, and wherein the first recess structure has a first lateral width and a first footprint; forming in the substrate a second recess structure which extends from a second side of the substrate and only partially through the substrate, the second side opposite the first side, wherein the second recess structure extends through one or more metallization layers of the substrate, wherein second recess structure has a second lateral width and a second footprint, and wherein the second lateral width is greater than the first lateral width, and the first footprint is entirely within the second footprint; forming first input/output (IO) contacts of a first hardware interface at a bottom portion of the first recess structure; coupling one or more integrated circuit (IC) die to the substrate, wherein the first IO contacts are coupled to the one or more IC die; coupling a first circuit component coupled to the substrate, wherein the first circuit component is disposed at least in part in the second recess structure….
Claim 13 (emphasis added).
As with claim 1, claim 13 is most closely represented by applicants’ Figure 5.  As noted above, the disclosure identifies reference number 570 as including an IC die, but is silent as to the component in recess 564, recess 564 being smaller than recess 566.  Other drawings show a similar component and identify the component as a capacitor.  See applicants’ Figure 4B, applicants specification, page 9, lines 28-30.  However, claim 13 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A number of close prior art references, some of which were previously cited, are cited in PTO-892 attached to this Office Action.  These references are not sufficient to reject the claims under Section 102 or Section 103.